Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	
Election/Restrictions
Applicant’s election of the species of Figure 1 in the reply filed on 08 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.05(s) states, in part: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

	Applicant’s recitation of “colinear diagram” and a “colinear relationship” in claim 1 is an improper incorporation by reference to a figure in the drawings, since the rotation 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configure to” in claim 1. The phrase has been interpreted as “configured to” and the error has been considered a minor informality. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata ‘805.

Regarding claim 1, Hirata shows: 
A power apparatus, which drives a first driven unit and a second driven unit, comprising: a first power source (103), which is configure to output rotation power: a second power source (102), which is configure to cutout rotation power; a first differential unit (1st, 2nd, 3rd), comprising a first rotation element (1st), a second rotation element (2nd ) and a third rotation element (3rd ), wherein a collinear relationship is satisfied in which rotation speeds of the first rotation element to the third rotation element are arranged in this sequence on a single straight line in a collinear diagram, and the first rotation element is mechanically connected with the first power source: a second differential unit (4th	, 5th , 6th ) comprising a fourth rotation element (4th ), a fifth rotation element (5th ) and a sixth rotation element (6th ), wherein a collinear relationship is satisfied in which rotation speeds of the fourth rotation element to the sixth rotation element are arranged in this sequence on a single straight line in a collinear diagram, and the fourth rotation element is mechanically connected with the second power source; a first connecting mechanism (112), which mechanically connects the second rotation element with the sixth rotation element in a way that a rotating direction of the second rotation element is the same as a rotating direction of the sixth rotation element, and the rotation speed of the second rotation element is greater than the rotation speed of the sixth rotation element; and a second connecting mechanism (111), which mechanically connects the third rotation element with the fifth rotation element in a way that a rotating direction of the third rotation element is the same as a rotating direction of 
Regarding claim 3, Hirata shows (refer to the attached marked up copy of Fig. 10): 
The power apparatus according to claim 1, wherein the first differential unit is a single- pinion planet gear unit, and comprises a first sun gear (1st ) as the first rotation element, a first carrier (2nd ) as the second rotation element and a first ring gear (3rd ) as the third rotation element; and the second differential unit is a single-pinion planet gear unit, and has a second sun gear (4th ) as the fourth rotation element, a second carrier (5th ) as the fifth rotation element and a second ring gear (6th ) as the sixth rotation element.
Regarding claim 9, Hirata shows (refer to the attached marked up copy of Fig. 10): 
The power apparatus according to claim 3, further comprising a transferring mechanism which transfers the rotation power from the second rotation element and the fifth rotation element or the third rotation element and the sixth rotation element to the first driven unit and the second driven unit respectively in a state of variable speed. (see unlabeled shaft connecting carrier 2nd to (R ), and unlabeled shaft connecting carrier 5th  to the (L). The broadest reasonable interpretation of “transferring mechanism” includes a shaft, as shown in Fig 10.)
Allowable Subject Matter
Claims 5, 7, 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not anticipate nor render obvious the additional features of a first gear through an eighth gear as recited. 
Regarding claim 7, the prior art does not anticipate nor render obvious the additional feature of a transferring mechanism as recited. 
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection of the claims under 35 U.S.C. 112(b), applicant asserts the reference to a colinear diagram refers to rotation speeds and not to structure. However, this is not true since the rotation speed of any particular part in the transmission is defined by its structure thereof, since the relative diameters of the gears determines the relative speeds of them thereof. Further, if the phrase “a colinear diagram” were removed from the claim, then the claim would not make sense since one of ordinary skill in this art would not understand what “a colinear relationship” meant. The latter phrase can be interpreted as “coaxial” for example. Thus, applicant is in fact attempting to define structure in his claim by incorporating a diagram from his drawings 
Regarding the rejection under 35 U.S.C. 102(a)(2), applicant asserts that there is no specific structure shown in Hirata, yet, applicant does not recite any structural details in his claims. Applicant is arguing outside the scope of his claims. The schematic diagram of figure 10 of Hirata does in fact show structural relationship of the identified components, which is a common way of showing such relationships in the art. The figure clearly shows which gears are mechanically and structurally connected to each other in a particular way, which fully meets the limitations of the claims. Therefore, applicant’s arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Monday, January 10, 2022